NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         SEP 27 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

CHUN XUE,                                         No. 12-70319

               Petitioner,                        Agency No. A089-099-727

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Chun Xue, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Xue claimed that during an incident with Chinese officials, his girlfriend

told him to run away, and that he ran to a friend’s house. However, a letter Xue

submitted from his girlfriend states he was “taken away by family planning

officials” during the incident. Substantial evidence supports the agency’s adverse

credibility determination based on this inconsistency. See Goel v. Gonzales, 490

F.3d 735, 739 (9th Cir. 2007) (inconsistency between petitioner’s documentary

evidence and testimony was a proper basis for an adverse credibility finding);

Shrestha, 590 F.3d at 1046-47 (“Although inconsistencies no longer need to go to

the heart of the petitioner’s claim, when an inconsistency is at the heart of the

claim it doubtless is of great weight.”). Xue’s explanations do not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We reject

Xue’s unsupported contention that the BIA cherry-picked the facts or failed to

consider the totality of circumstances. In the absence of credible testimony, Xue’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.


                                           2                                    12-70319